DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in combination, does not disclose a stent with an inflow and outflow end and anterior and posterior sections, a valve within the stent the valve including a plurality of anterior leaflets and one posterior leaflet, the surface area of the posterior leaflet larger than any of the anterior leaflets, wherein a first entire length of the stent between inflow and outflow ends of the posterior section is larger than a second entire length of the stent between the inflow and outflow ends of the anterior section, the first length being adapted to support the larger surface area of the posterior leaflet, wherein when implanted, the posterior leaflet is configured to be positioned at a posterior side of the mitral valve annulus and the anterior leaflets are configured to be positioned at an anterior side of the native mitral valve annulus, so that the posterior leaflet is positioned father away from a native aortic valve than is the plurality of anterior leaflets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Allowable Subject Matter

Claims 1-11 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774